EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher J. Stow on March 19, 2021.
The application has been amended as follows: 
The claims: 
1-20.	(Cancelled)

(Currently Amended) An aerogel composite comprising: 
a single base layer, the base layer having a top surface and a bottom surface, the base layer comprising a reinforced aerogel composition which comprises a reinforcement material and a monolithic aerogel framework, the reinforcement material comprising a foam reinforcement material or a fiber reinforcement material, the monolithic aerogel framework extending through at least the thickness of the base layer; 
a first facing layer comprising a first facing material directly attached to the top surface of the base layer; and 
a second facing layer comprising a second facing material directly attached to the bottom surface of the base layer; 
wherein the first facing material and the second facing material each consist essentially of a material made from elastic fibers comprising polyurethane, nylon or a combination thereof; and
wherein the first facing layer or second facing layer is directly attached to the base layer by an adhesive. 

(Previously Presented) The aerogel composite of claim 21, wherein at least a portion of the monolithic aerogel framework of the base layer extends into at least a portion of both the first facing layer and the second facing layer.

(Previously Presented) The aerogel composite of claim 21, wherein the adhesive is selected from the group consisting of: an aerosol adhesive, a urethane-based adhesive, an acrylate adhesive, a hot melt adhesive, an epoxy, a rubber resin adhesive; a polyurethane composite adhesive, and combinations thereof.

(Cancelled). 

(Cancelled).

(Cancelled).  

(Previously Presented) The aerogel composite of claim 21, wherein the first facing layer and second facing layer each comprise a fluid-permeable facing material.

(Previously Presented) The aerogel composite of claim 21, wherein the composite material has a thermal conductivity between 18.0 mW/m-K and 40.0 mW/m-K.

(Previously Presented) An article of clothing or apparel comprising the aerogel composite of claim 21.

(New) The aerogel composite of claim 21, wherein the adhesive comprises a hot melt adhesive.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are
US 2014/0044929 to Evans et al. (hereinafter “Evans”), and 
US 2007/0014979 to Bullock et al. (hereinafter “Bullock”). 
Evans discloses that a first gel composite sheet is obtained by attaching a first fibrous facing sheet to one side of a first non-woven sheet by an adhesive to form a first composite material, performing a precise longitudinal segmentation to 90% or less of an original thickness of the first non-woven sheet while leaving the first fibrous facing sheet intact, and infusing the first composite material with a gel layer (paragraphs 52 and 53).  
Similarly, a second gel composite sheet is obtained by attaching a second fibrous facing sheet to one side of a second non-woven sheet by an adhesive to form a second composite material, performing a precise longitudinal segmentation to 90% or less of an original thickness of the second non-woven sheet while leaving the second fibrous facing sheet intact, and infusing the second composite material with a gel layer (paragraphs 52 and 53).  
Evans further discloses that a rigid panel is formed by securing the first and second gel composite sheets to each other by an adhesive material such that the fibrous facing sheet of each gel composite sheet is oriented away from the bonding face (paragraphs 9, 11, 34 and 51).  
Evans’s rigid panels requires two gel composite sheets which is structurally different than a single base layer set forth in the claim.  

Bullock discloses a laminate comprising at least one fiber-reinforced aerogel layer and at least one layer of fiber-containing material adhered to the at least one fiber-reinforced aerogel layer wherein the fibers in the at least one fiber-reinforced aerogel layer are interlaced with the fibers of the at least one layer of fiber-containing material by needle punching (abstract).  In view of the needling process, Bullock teaches away from the use of an adhesive to join the fiber-reinforced aerogel layer to the fiber-containing material layer to each other.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an aerogel composite with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788